Citation Nr: 1426424	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO. 

The RO issued a rating decision in January 2010 proposing a rating reduction, which was implemented in June 2010.  The Board finds that correspondence from the Veteran filed in August 2010 indicates disagreement with the reduction, as well as disagreement with the RO's failure to increase his rating as he continued to assert the condition had worsened.  While the appeal has been developed as a rating restoration claim, the Board finds the underlying claim for increased rating to be part and parcel of the appeal, and it has thus been included above.  The underlying increased rating claim arguably was implicitly denied by the RO.  See Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010); Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  Moreover, the Board finds this interpretation of the appeal to be of the greatest benefit to the Veteran, and most consistent with his intentions.

A DRO hearing was held in May 2010.  The hearing transcript is included in the electronic files.

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a paperless, electronic record in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO increased the service-connected bilateral hearing loss disability rating to 100 percent effective on July 21, 2008; this decision notified the Veteran that he would be afforded a future examination to determine the severity of his service-connected bilateral hearing loss disability. 

2.  The VA examination of December 2009 showed material improved audiologic results.

3.  In a January 2010 rating decision, the RO proposed to reduce the Veteran's disability rating for bilateral hearing loss to a 20 percent evaluation following a waiting period. 

4.  The reduction was implemented in a June 2010 rating action, effective on October 1, 2010. 

5.  In a December 2009 rating decision, the Veteran's rating was increased to 30 percent, effective on October 1, 2010.

6.  At the time of the reduction of the 100 percent disability evaluation, the service-connected bilateral hearing loss was shown to have improved and warranting an evaluation less than 100 percent.  


CONCLUSION OF LAW

The reduction of the 100 percent rating for the service-connected bilateral hearing loss disability on October 1, 2010 was proper, and the requirements for restoration have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86 including Diagnostic Code 6100 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion thereof the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in August 2010, after the rating decision which is appealed.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and the types of evidence the Veteran was expected to provide, including the information VA would need in order to obtain, on his behalf, any private, VA or other Federal records.  He was informed that VA would consider evidence of the nature and symptoms of the condition, the severity and duration, and impact of the condition and symptoms on employment.  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007).  In this case the notification was prior to readjudication of the claim in the rating decision in December 2010 and the Statement of the Case (SOC) in November 2012. 

In regards to the VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The RO has obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records for the disability at issue. 

The Veteran has been afforded VA examinations.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The examination was full, complete and adequate.

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

A Veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The United States Court of Appeals for Veterans Claims (Court) has held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. §§ 3.103, 3.105(e).  Here, notice was sent in a January 2010 rating decision and letter, and the effective date of the reduction was June 2010.  The RO satisfied the requirements before assigning the reduction effective date.

The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  

Here, the Veteran's 100 percent disability rating was awarded effective July 21, 2008, and was reduced effective October 1, 2010, less than 5 years later. Accordingly, 38 C.F.R. § 3.344(c) applies.  In such cases 38 C.F.R. 3.44 (c) states that reexamination disclosing improvement will warrant reduction in rating.

Based on the considerations set forth above, the Board's task is to compare the Veteran's symptomatology prior to and as of the effective date of the reduction, to determine whether improvement occurred to justify the rating reduction.

In December 2008, the Veteran's rating was increased to 100 percent based on the Veteran's VA medical treatment records dated September 2005 through October 2008 and his August 2008 VA audiological examination.

The VA treatment records show complaints of a significant decrease in the Veteran's hearing.  Treatment records in October 2008 show ongoing problems with chronic otorrhea in the right ear despite several attempts at treating the condition.  It is noted that the Veteran continued to have a significant hearing problem and could not wear the hearing aids provided to him.  A possible tympanoplasty was indicated.  

The August 2008 VA audiological examination was conducted.  Drainage was noted in the right ear with the left ear being clear.  The examiner found that Veteran had a mixed sensorineural, conductive hearing problem.  She stated that if treated, the problem would cause a change in the hearing threshold level because once the drainage is cleared amplification would improve hearing threshold levels.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
80
90
100
LEFT
55
70
65
70

Speech recognition, performed with the Maryland CNC word list is 0% in the right ear and 0% in the left ear.  

These findings result in a 100 percent evaluation derived from Table VII of 38 C.F.R. 4.85.

The Board notes that the rating decision in December 2008, which granted a 100 percent evaluation for bilateral hearing loss, indicated that since there is a likelihood of improvement of the Veteran's hearing with treatment of the right ear, the assigned evaluation is not considered permanent and is subject to a future review examination in 6 months.

The Veteran underwent a VA audiological examination in December 2009.  The report notes that the Veteran is treated with hearing aids provided by the VA for his bilateral hearing loss.  The Veteran reported he has periodic treatment for "running ears", and a permanent perforation left ear.  The Veteran asserted that he has difficulty communicating in a normal manner.  The examiner found that the Veteran has a moderate sensorineural hearing loss in the right ear and a moderately severe sensorineural hearing loss in the left ear.  The examiner noted that based on the audiologic results, medical follow-up was not needed.

Audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
55
70
LEFT
55
70
65
70

Speech recognition, performed with the Maryland CNC word list is 64% in the right ear and 72% in the left ear.  

These findings result in a 20 percent evaluation derived from Table VII of 38 C.F.R. 4.85.

The proposed reduction to a 20 percent evaluation was based on the findings at the December 2009 VA examination that showed the Veteran's bilateral hearing loss disability entitles the Veteran to an evaluation of 20 percent.  Consequently, the Veteran's bilateral hearing loss disability evaluation of 100 percent was reduced to 20 percent effective October 1, 2010.

Based on VA examination findings in October 2010, the rating decision was amended to a 30 percent evaluation; instead of a 20 percent evaluation.  In October 2012, another VA examination showed the Veteran's hearing loss to have markedly improved.  An evaluation based solely on these findings would result in the Veteran's disability being decreased to 10 percent.  Private treatment records show treatment for bilateral profound sensorineural hearing loss with hearing aids.  The records also state that the Veteran depends on his hearing aids for basic functioning.  

In light of the evidence of record, the Board finds that the Veteran's disability rating was properly reduced as there was a showing of material improvement that is reasonably certain to be maintained.  Indeed, the Board notes that the original 100 percent evaluation was based on a finding that the Veteran was deaf due to a temporary problem with his ears.  In December 2009, the VA examination showed that the Veteran had received treatment for his ears and his audiological results improved.  The sustained improvement was demonstrated by the findings in the October 2010 VA audiological examination results.

The RO reduced the evaluation based on audiological readings from 100 percent to 20 percent then amended to 30 percent.  While the reduction effectuated by the RO was initially based on a single VA examination, later VA examinations and treatment records showed the improvement had been sustained.  The Board notes that the examinations forming the basis for the reduction are full and complete as the examination upon which the rating was originally based.  The facts established that there had been material improvement and therefore, the reduction was proper.  We also note that the examination was in accord with ordinary conditions of life.

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant the higher rating for his bilateral hearing loss disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. 

While the Board finds the Veteran competent to testify as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disability is evaluated, are more probative and credible than his assessment of the severity of his disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Therefore, the more probative medical evidence is against the claim, and the Veteran's claim for restoration of the 100 percent rating is denied.



ORDER

Restoration of a 100 percent evaluation for bilateral hearing loss disability is denied.


REMAND

In August 2013, the Veteran's accredited representative stated that the Veteran's bilateral hearing loss disability has increased in severity.  The last examination of record is from October 2012.  Therefore, the present severity of the Veteran's service-connected disability should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for the service-connected bilateral hearing loss disability and associate them with the claims file.

The Veteran should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The RO should then schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected bilateral hearing loss disability.  In conjunction with the examination, the examiner must review the entire claims file.

3.  After the completion of any action deemed appropriate, the claim remaining on appeal should be readjudicated. If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


